Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 included foreign patent documents. The foreign patent documents supplied by Applicant included only the abstract in English. Examiner only considered the abstracts of the foreign patent documents included on the IDS document. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claim
This action is in reply to the application filed on 11 of September 2019.
Claims 1-15 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.

Claims 3-12 which depend from claim 1, inherit the deficiencies described above.  As a result, claims 3-12 are rejected for the same reasons as stated above with respect to claim 1.
Regarding Claims 1 and 13-15, they recite the limitation "a particular date" more than once.  One of ordinary skill would not have been able to determine whether these “a particular date” are referring to the same particular date, or if they are two different/separate particular dates. If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Claims 3-12 which depend from claim 1, inherit the deficiencies described above.  As a result, claims 3-12 are rejected for the same reasons as stated above with respect to claim 1.
Regarding Claims 1 and 13-15, they recite the limitation "a non-particular date" more than once.  One of ordinary skill would not have been able to determine whether these “a non-particular date” are referring to the same particular date, or if they are two different/separate a non-particular dates. If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Claims 3-12 which depend from claim 1, inherit the deficiencies described above.  As a result, claims 3-12 are rejected for the same reasons as stated above with respect to claim 1.

Claims 3-12 which depend from claim 1, inherit the deficiencies described above.  As a result, claims 3-12 are rejected for the same reasons as stated above with respect to claim 1.
Regarding Claim 2, it recites the limitation "a particular date".  One of ordinary skill would not have been able to determine whether “a particular date” is referring to the same particular date introduced in Claim 1, or if they are two different/separate particular dates.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 6, it recites the limitation "a particular date".  One of ordinary skill would not have been able to determine whether “a particular date” is referring to the same particular date introduced in Claim 1, or if they are two different/separate particular dates.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 8, it recites the limitation "a particular date".  One of ordinary skill would not have been able to determine whether “a particular date” is referring to the same particular date introduced in Claim 1, or if they are two different/separate particular dates.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.

Regarding Claim 5, it recites the limitation "a non-particular date".  One of ordinary skill would not have been able to determine whether “a non-particular date” is referring to the same non-particular date introduced in Claim 1, or if they are two different/separate non-particular dates.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 6, it recites the limitation "a non-particular date".  One of ordinary skill would not have been able to determine whether “a non-particular date” is referring to the same non-particular date introduced in Claim 1, or if they are two different/separate non-particular dates.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 2, it recites the limitation "an adjustment coefficient".  One of ordinary skill would not have been able to determine whether “an adjustment coefficient” is referring to the same an adjustment coefficient introduced in Claim 1, or if they are two different/separate adjustment coefficients.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 4, it recites the limitation "an adjustment coefficient".  One of ordinary skill would not have been able to determine whether “an adjustment coefficient” is referring to the same an adjustment coefficient introduced in Claim 1, or if they are two different/separate 
Regarding Claim 6, it recites the limitation "an adjustment coefficient".  One of ordinary skill would not have been able to determine whether “an adjustment coefficient” is referring to the same an adjustment coefficient introduced in Claim 1, or if they are two different/separate adjustment coefficients.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.
Regarding Claim 8, it recites the limitation "an adjustment coefficient".  One of ordinary skill would not have been able to determine whether “an adjustment coefficient” is referring to the same an adjustment coefficient introduced in Claim 1, or if they are two different/separate adjustment coefficients.  If the same, change “a” to “the”.  If different, distinguish them by saying the “first” and the “second” or something in similar fashion.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  

The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites “…correct a demand result value on a particular date on a basis of an adjustment coefficient depending on the particular date; and generate…a demand on a basis of the corrected demand result value on the particular date and a demand result value on a non-particular date; …and calculate a demand predicted value on a date of a prediction target on a basis of demand result values on one or more dates, an adjustment coefficient depending on a particular date among the one or more dates, and…; and inversely correct the demand 
More specifically, claims 1 and 13-15 are directed to “Mathematical Concepts”, specifically “mathematical relationships” as well as “mathematical calculations” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-12 contain the same abstract idea with respect to claim 1 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 13-15 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). 
In particular, the independent claims 1 and 13-15 recite additional elements “prediction device (preamble)”, “first processing circuitry”, “second processing circuitry”, and “a prediction model”. These are generic computer components recited as performing generic computer functions FIG. 1 includes a prediction device 101, an input device 201, an output device 301 and a communication device 401. The input device 201 is connected to the prediction device 101 via a communication network or a communication cable. The communication network is a wired network, a wireless network or a hybrid of these networks as an example. The communication cable is an arbitrary cable such as a USB cable and a serial cable as an example. The input device 201 receives various kinds of instructions or operation relating to data input from a user of the present device. The user is an operator, a manager, or the like, of the present device. The input device 201 accepts operation relating to processing of the prediction device 101, operation relating to visualization of a prediction result of the prediction device 101, or the like, from the user.  The input device 201 is realized with, for example, a mouse, a keyboard, a touch panel, a track ball, a joystick, a pen tablet, a speech recognition device, an image recognition device or combination of these. The input device 201 may be an information terminal such as a personal computer, a tablet, a smartphone and a mobile phone” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claims 1 and 13-15 do not recite any additional elements beyond the abstract idea.
Dependent claim 12 recites an additional element “output device”. This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 3 Lines 16-33 disclosed above.

As a result, claims 1 and 13-15 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Further, claims 1 and 13-15 do not recite any additional elements beyond the abstract idea.
Dependent claim 12 does not include additional element that is sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites additional element “output device”. This is a generic computer component recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least Page 3 Lines 16-33 disclosed above. 

Claims 2-11 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8-15 are rejected under 35 U.S.C. 102 as being anticipated by US 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”).

(A)	As per Claims 1 and 13-15: 
Utsumi expressly disclose:
first processing circuitry configured to: correct a demand result value on a particular date on a basis of an adjustment coefficient depending on the particular date; (Utsumi ¶41, 47-51, 66 The prediction operation device 30 is constituted by an information processing device such as a personal computer, a server computer, and a handheld computer, and includes a central processing unit (CPU) 301 to be a control device to integrally control an operation of the prediction operation device 30, an input device 302, an output device 303, a communication device 304, and a storage device 305.  The attribute result information 311 includes information such as calendar day information, weather information, information showing the occurrence or nonoccurrence of unexpected events (particular date) of a typhoon and an event, or industry movement information showing actual conditions of various industries capable of affecting the power demand. The calendar day information is day type information showing a year, a month, a day of the week, a weekday, a holiday (particular date), or a combination thereof and the weather information shows a temperature, a humidity, a solar radiation amount, daylight hours, an atmospheric pressure, a wind speed, or a combination thereof. The correction value calculation module is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness 
generate a prediction model of a demand on a basis of the corrected demand result value on the particular date and a demand result value on a non-particular date; (Utsumi ¶89-94, 100 for example, when the prediction target has a day-of-week periodic variation tendency, sample data of the same day as the prediction target period is evaluated as strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days. This is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday (non-particular date) or a holiday (particular date), for example, in addition to the day of the week. First, the model identification module 309A1 identifies a model used for a calculation operation of a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum value or a minimum value in an arbitrary period within the prediction target period, or a prediction value of an integration value to be the correction data, using the demand result information 406 and the attribute result information 311).
second processing circuitry configured to: calculate a demand predicted value on a date of a prediction target on a basis of demand result values on one or more dates, an adjustment coefficient depending on a particular date among the one or more dates, and the prediction model; (Utsumi ¶104-109 the correction value estimation module 309A2 inputs a forecast value of the explanatory variable x stored in the attribute forecast information 312 to the 
inversely correct the demand predicted value using an adjustment coefficient depending on the date of the prediction target if the date of the prediction target is a particular date; (Utsumi ¶64-69 this is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday or a holiday (particular date), for example, in addition to the day of the week. In calculating the correction data, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. On the other hand, the correction value calculation module 309 calculates correction data to correct the curve calculated by the representative curve calculation module 308, using the demand result information 406, the attribute result information 311, and the attribute forecast information 312 (S13).  Here, the correction of the curve specifically means a change in the amplitude to be scale correction on a quantitative axis of the curve or a change in the frequency to be scale correction on a temporal axis of the curve. Therefore, the correction data is a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum 
Examiner notes that Utsumi teaches a prediction method [86], and a computer readable medium [41-42]. 

(B)	As per Claim 8: 
Utsumi expressly disclose:
wherein the first processing circuitry is configured to correct a demand result value at first time on the particular date on a basis of an adjustment coefficient depending on the first time on the particular date; (Utsumi ¶47-51 the correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306.  The representative curve correction module 310 is a program that has a function of changing the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the index value showing the reliability of each of the correction data calculated by the correction value calculation module 309 and the correction data calculated by the reliability index value setting module 307).
the first processing circuitry is configured to generate a prediction model of a demand at the first time on the date of the prediction target on a basis of the corrected demand result value at the first time on the particular date and the demand result value at the first time on the non-particular date; (Utsumi ¶89-94, 100 for example, when the prediction target has a day-of-week periodic variation tendency, sample data of the same day as the prediction target period is evaluated as strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days. This is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday (non-particular date) or a holiday (particular date), for example, in addition to the day of the week).
the second processing circuitry calculates a demand predicted value at the first time on the date of the prediction target on a basis of: demand result values at the first time on one or more dates before the first time on the date of the prediction target; adjustment coefficient depending on the first time on35 the particular date among the one or more dates; and the prediction model; ; (Utsumi ¶104-109 the correction value estimation module 309A2 inputs a forecast value of the explanatory variable x stored in the attribute forecast information 312 to the model used for a calculation operation of the correction data, calculated by the model identification module 309A1, thereby calculating a correction value of the curve showing the temporal transition in the prediction target period as the correction data.  Here, the correction data includes at least two types of information to be information (correction data 309B1) of the correction value itself and information (correction data 309B2) on a time range of each correction value.  When the sales contract budgetary information 407 to be budgetary information of a power sales contract can be used, further accurate prediction can be made. Specifically, the correction data 309B1 calculated by the correction value estimation module 309A2 is once divided by a total contract power capacity at the present time, and an original unit correction value per contract power capacity is calculated). 
the second processing circuitry is configured to inversely correct the demand predicted value using an adjustment coefficient depending on the first time on the date of the prediction target if the date of the prediction target is a particular date; (Utsumi ¶64-69 this is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday or a holiday (particular date), for example, in addition to the day of the week. In calculating the correction data, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. On the other hand, the correction value calculation module 309 calculates correction data to correct the curve calculated by the representative curve calculation module 308, using the demand result information 406, the attribute result information 311, and the attribute forecast information 312 (S13).  Here, the correction of the curve specifically means a change in the amplitude to be scale correction on a quantitative axis of the curve or a change in the frequency to be scale correction on a temporal axis of the curve. Therefore, the correction data is a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum value or a minimum value in an arbitrary period within the prediction target period, or a prediction value of an integration value).  

(C)	As per Claim 9: 
Utsumi expressly disclose:
wherein the first processing circuitry is configured to correct the demand result value by dividing the demand result value by the adjustment coefficient, and the second processing circuitry is configured to inversely correct the demand predicted value by multiplying the demand predicted value by the adjustment coefficient; (Utsumi ¶65-66, 79, 108 First, the time 

(D)	As per Claim 10: 
Utsumi expressly disclose:
wherein the demand result value is a result value of an electric power supply amount, and the demand predicted value is a predicted value of the electric power supply amount; 

(E)	As per Claim 11: 
Utsumi expressly disclose:
wherein the prediction model is a regression model; (Utsumi ¶158 a method in which explanatory variables are automatically selected, such as ridge regression, lasso regression, or elastic net, may be adopted. A method of calculating a new component from explanatory variables of principal component regression or a partial least squares method may be adopted or a method using a nonlinear model of a neural network may be adopted).

(F)	As per Claim 12: 
Utsumi expressly disclose:
an output device configured to display the demand predicted value which is inversely corrected by the post- processor; (Utsumi ¶42, 173 the calculation result of each processing module or the intermediate result of each processing module may be appropriately displayed through an output device such as a display or a printer).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claim 2 is rejected under 35 U.S.C. 103 as being obvious by the combination of 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”).in view of KR 101575735 to Jeon et al. (hereinafter referred to as “Jeon”).

(A)	As per Claim 2: 
Utsumi expressly disclose:
calculate an adjustment coefficient for a particular date…; (Utsumi ¶47-51 The correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306.  The representative curve correction module 310 is a program that has a function of changing the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the index value showing the reliability of each of the correction data calculated by the correction value calculation module 309 and the correction data calculated by the reliability index value setting module 307).
generate adjustment coefficient data in which a plurality of the adjustment coefficients are associated with a plurality of the particular dates; (Utsumi ¶93, 102 when the 
the first circuitry is configured to specify the adjustment coefficient depending on the particular date on a basis of the adjustment coefficient data; (Utsumi ¶47 The correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306).
the second circuitry is configured to specify the adjustment coefficient depending on the particular date on a basis of the adjustment coefficient data; (Utsumi ¶48 The representative curve correction module 310 is a program that has a function of changing the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the index value showing the reliability of each of the correction data calculated 
 Although Utsumi teaches calculating a correction value to change the amplitude or the frequency of the curve calculated by the representative curve calculation module, it doesn’t expressly disclose the difference between demand on a special day and the regular day, however Jeon teaches: 
…based on a difference between a demand result value on the particular date and a demand result value on a non-particular date; (Jeon Page 4 Lines 36-41 calculating the 24-hour power demand of the normal day of the current year by using the 24-hour electric power demand data averaged over the weekday before the current year or the special nighttime of the special holidays, (K2) for the current year or the special holiday of the present year is calculated by applying the rate of change (R1) of the power demand during the special day or the special holiday to the 24-hour electricity demand of the normal day of the current year , The difference between the set value of the current year's demand or the change in the demand for electric power demanded during the special light period and the difference in the demand for electricity demand during the ordinary year or the special holidays, (K2) between a special light weight and a special light weight during the current special year, And a demand calculation unit). 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi’s correction value  calculation to change the amplitude or the frequency on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306 and calculating the 24-hour power demand of the normal day of the current year by using the 24-hour electric power demand data averaged over the 

Claims 3-4 are rejected under 35 U.S.C. 103 as being obvious by the combination of 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”) in view of KR 101575735 to Jeon et al. (hereinafter referred to as “Jeon”) and in further view of US 20200210920 to Joseph et al. (hereinafter referred to as “Joseph”).

(A)	As per Claim 3:  
Utsumi expressly disclose:
generate the adjustment coefficient data…are associate with a plurality of the adjustment coefficients; (Utsumi ¶66 specifically, after the index value showing the timeliness is multiplied as a weighting coefficient for each sample data, the curve is calculated. As a result, a curve further emphasizing sample data having a strong temporal correlation with the prediction target period is calculated and a curve closer to the shape of the curve predicted to be observed in the prediction target period can be calculated).
Although Utsumi in view of Jeon teaches creating a weighting coefficient for each sample data, it doesn’t expressly disclose elapsed days, however Joseph teaches: 
calculate a number of elapsed days in a year for a plurality of the particular dates; (Joseph ¶37 as shown in the illustrated embodiment, the input to the demand forecasting engine 203 further includes the actual historical demand data for one or more aligned date(s) (elapsed) in previous years that are determined to correspond with the forecast date).
…in which a plurality of pieces of the number of elapsed days…; (Joseph ¶37 As shown in the illustrated embodiment, the input to the demand forecasting engine 203 further includes the actual historical demand data for one or more aligned date(s) (elapsed) in previous years that are determined to correspond with the forecast date).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi in view of Jeon’s index value showing the timeliness is multiplied as a weighting coefficient for each sample data, the curve is calculated and the actual historical demand data for one or more aligned date(s) in previous years of Joseph as both are analogous art which teach solutions to provide reliability of each of the correction data calculated  as taught in Utsumi ¶66 in view of Jeon and have date(s) (elapsed) in previous years that are determined to correspond with the forecast date as taught in Joseph ¶37.

(B)	As per Claim 4:  
Utsumi expressly disclose:
specify an adjustment coefficient…in the adjustment coefficient data; (Utsumi ¶47-51 the correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result 
set the specified adjustment coefficient as the adjustment coefficient depending on the particular date, and the second processing circuitry is configured to: (Utsumi ¶64-69 this is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday or a holiday (particular date), for example, in addition to the day of the week. In calculating the correction data, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. In calculating the curve showing the temporal transition of the value of the prediction target, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. Specifically, after the index value showing the timeliness is multiplied as a weighting coefficient for each sample data, the curve is calculated. As a result, a curve further emphasizing sample data having a strong temporal correlation with the prediction target period is calculated and a curve closer to the shape of the curve predicted to be observed in the prediction target period can be calculated).
specify an adjustment coefficient…; (Utsumi ¶64-69 in calculating the curve showing the temporal transition of the value of the prediction target, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. Specifically, after the index value showing the timeliness is multiplied as a weighting coefficient for each sample data, the curve is calculated. As a result, a curve further emphasizing sample data having a strong temporal 
set the specified adjustment coefficient as the adjustment coefficient…; (Utsumi ¶64-69 in calculating the curve showing the temporal transition of the value of the prediction target, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used. Specifically, after the index value showing the timeliness is multiplied as a weighting coefficient for each sample data, the curve is calculated. As a result, a curve further emphasizing sample data having a strong temporal correlation with the prediction target period is calculated and a curve closer to the shape of the curve predicted to be observed in the prediction target period can be calculated).
Although Utsumi in view of Jeon teaches calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, it doesn’t expressly disclose elapsed days in years’ past corresponding to that same holiday/special day, however Joseph teaches: 
...depending on the particular date; (Joseph ¶57 for example, if the day in question is Christmas Day, Dec. 25, 2018, then the most closely aligned date from the previous year should be set to Christmas Day, Dec. 25, 2019, regardless of the particular day of the week upon which Christmas Day fell in the previous year).
…corresponding to a number of elapsed days in a year closest to the particular date …; (Joseph ¶37, 41-44 the alignment appliance 225 can thereafter provide to the demand forecasting engine 203 the aligned date 232 from a previous year that corresponds most closely with the forecast date 230. The table of holidays and special days 228 can thereafter be provided as an input to the date alignment appliance 225 for performing the aligned-date processing 
…corresponding to a number of elapsed days in a year closest to the date of the prediction target in the adjustment coefficient data; (Joseph ¶57 FIG. 3B depicts a flow chart of an example embodiment of a process for aligning days and weeks between years for forecast days falling on a holiday or special day in accordance with the teachings of this disclosure. If the day in question is a holiday or special day, the system can be configured to override the normal-day analysis to account for the holiday or special day. For example, if the day in question is Christmas Day, Dec. 25, 2018, then the most closely aligned date from the previous year should be set to Christmas Day, Dec. 25, 2019, regardless of the particular day of the week upon which Christmas Day fell in the previous year. Similarly, if the forecast day in question is an event date or other special date, such as for example the date of the Superbowl, then the aligned day should be set to whatever date the Superbowl was played in the previous year(s). For holidays and special days, the system can generate a table of holidays and special days as discussed above).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi in view of Jeon’s calculating the correction data, the index value showing the timeliness calculated by the timeliness index value setting module 306 is used and provide the table of holidays and special days 228 as an input to the date alignment appliance 225 for performing the aligned-date processing of Joseph as both are analogous art which teach solutions to provide the prediction target has a periodic variation tendency based on a day type showing a weekday or a holiday, for example, in addition to the day of the week as taught in Utsumi ¶47-51, 64-69  in view of Jeon and if the day in question is Christmas Day, Dec. 25, 2018, 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious by the combination of 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”) in view of KR 101575735 to Jeon et al. (hereinafter referred to as “Jeon”) and in further view of JP 2006260154 to Okuda (hereinafter referred to as “Okuda”).

(A)	As per Claim 5:  
Utsumi expressly disclose:
calculate a mean value of a first demand result value and a second demand result value, the first demand result value being a demand result value on a non-particular date among a plurality of days before the particular date and the second demand result value being a demand result value on a non-particular date among a plurality of days after the particular date; (Utsumi ¶51, 86 a method of calculating the curve showing the temporal transition of the prediction target from the identified time cluster is a method of calculating the curve as an arithmetic mean of a sample data group belonging to the identified time cluster, for example. Alternatively, the curve is calculated by a weighted mean with the assignment probability of all time clusters calculated from the discriminator as a weighting coefficient.).
NOTE: Utsumi [51] has been previously introduced and details that the system captures the occurrence or nonoccurrence of unexpected events (i.e. natural phenomena), weekdays and holidays, and the models are applied to a range of time whether unexpected events occurred or not.
calculate the adjustment coefficient for the particular date…; (Utsumi ¶47-51 The correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306.  The representative curve correction module 310 is a program that has a function of changing the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the index value showing the reliability of each of the correction data calculated by the correction value calculation module 309 and the correction data calculated by the reliability index value setting module 307).
Although Utsumi in view of Jeon teaches a method of calculating the curve showing the temporal transition of the prediction target from the identified time cluster, it doesn’t expressly disclose, the ratio of the day transmission amount equal date transmission amount plurality deriving derives the average value of the plurality of ratio as previous day, however Okuda teaches:
…on a basis of a ratio between the demand result value on the particular date and the mean value; (Okuda Page 5 Lines 2-6 here, the ratio of the day transmission amount equal date transmission amount plurality deriving derives the average value of the plurality of ratio as previous day r n. Specifically, the actual value Q h (i) (i = n−7, n−14, n−21,...) Of the gas hour delivery amount on the same day of the forecast and the gas hour delivery amount on the day before the forecast same day. determined ratio between the actual value Q h (i-1) { Q h (i) / Q h (i-1)} up to the last three weeks, and the average value and the previous day r n. In addition, when 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi in view of Jeon’s correction value calculation module 309 is a program that has a function of calculating a correction value (hereinafter, referred to as correction data) to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308, on the basis of the sample data used for predicting the attribute result information 311 and the demand result information 406 and the index value showing the timeliness calculated by the timeliness index value setting module 306 and determined ratio between the actual value Q h (i-1) { Q h (i) / Q h (i-1)} up to the last three weeks, and the average value and the previous day r n of Okuda as both are analogous art which teach solutions to calculate a correction value to change the amplitude or the frequency of the curve calculated by the representative curve calculation module 308 as taught in Utsumi ¶47-51, 86  in view of Jeon and determined ratio between the actual value Q h (i-1) { Q h (i) / Q h (i-1)} up to the last three weeks, and the average value and the previous day r n as taught in Okuda Page 5 Lines 2-6.

Claim 6 is rejected under 35 U.S.C. 103 as being obvious by the combination of 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”) in view of US 20200210920 to Joseph et al. (hereinafter referred to as “Joseph”).

(A)	As per Claim 6:  
Utsumi expressly disclose:
specify a particular date among the one or more dates; (Utsumi ¶64 For example, when the prediction target has a day-of-week periodic variation tendency, sample data of the same day as the prediction target period is evaluated as strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days. This is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday or a holiday, for example, in addition to the day of the week).
calculate the demand predicted value on the date of the prediction target on a basis of the corrected demand result value on the particular date, a demand result value on a non-particular date among the one or more dates, and the prediction model; (Utsumi ¶153, 165-166 the correction value calculation module 309 according to the present embodiment further includes a correction coefficient calculation module 309A3 as shown in FIG. 7 and directly predicts a correction coefficient of the curve. The correction coefficient calculation module 309A3 calculates the sample data of the change coefficients α and β, using the sample data extracted from the demand result information 406. In FIG. 8, the corrected curve calculated by the amplitude correction module 310A1 and the frequency correction module 310A2 is output as the final prediction value. However, in the present embodiment, as shown in FIG. 9, a steady deviation correction module 310A3 corrects the steady deviation using the corrected curve and the demand result information 406 to be observed afterwards and stores it as the final prediction value in the prediction result information 313. As a result, the representative curve correction module 310 previously corrects the error that occurs steadily).
Although Utsumi teaches calculating the sample data of the change coefficients α and β, using the sample data extracted from the demand result information for a prediction target, it 
correct a demand result value on the specified particular date with an adjustment coefficient depending on the specified particular date; (Joseph ¶47-48 there may also at times be contradictory constraints or factors, or conflicting priorities, in determining the day in a previous year that most closely aligns with the forecast day. In such cases, there may be two days identified as the most closely aligned corresponding day, each based on a different constraint or factor. In those cases it may not be possible to pick one corresponding day. To remedy this situation, the system can be configured to prioritize some constraints over others and to make determinations as to what historical data is more closely aligned with the forecast day. For example, if the forecast day is Independence Day observed on July 4th of a particular year, the system may initially identify the date as both a holiday as well as a day falling in the first week of the month of July. In such cases, a weighting scheme can be applied for determining which of the factors should have priority for consideration in computing the most closely aligned day from the previous year).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi’s evaluation of strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days and apply a weighting scheme for determining which of the factors should have priority for consideration in computing the most closely aligned day from the previous year for a target date of Joseph as both are analogous art which teach solutions to correcting the steady deviation using the corrected curve and the demand result 

Claim 7 is rejected under 35 U.S.C. 103 as being obvious by the combination of 20190370832 to Utsumi et al. (hereinafter referred to as “Utsumi”) in view of JP 2006260154 to Okuda (hereinafter referred to as “Okuda”).

(A)	As per Claim 7:  
Utsumi expressly disclose:
wherein the first processing circuitry is configured to generate the prediction model… and the first processing circuitry is configured to calculate the demand predicted value…; (Utsumi ¶89-94, 100 for example, when the prediction target has a day-of-week periodic variation tendency, sample data of the same day as the prediction target period is evaluated as strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days. This is the same even when the prediction target has a periodic variation tendency based on a day type showing a weekday (non-particular date) or a holiday (particular date), for example, in addition to the day of the week. First, the model identification module 309A1 identifies a model used for a calculation operation of a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum value or a minimum value in an arbitrary 
Although Utsumi teaches the model identification module 309A1 identifies a model used for a calculation operation of a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum value or a minimum value in an arbitrary period within the prediction target period, or a prediction value of an integration value to be the correction data, using the demand result information 406 and the attribute result information 311, it doesn’t expressly disclose actual values of the gas delivery amount, the air temperature, the water temperature, and the humidity stored in the actual value storage unit 10, however Okuda teaches:
…using a weather predicted value on the particular date and a weather predicted value on the non-particular date…using a weather predicted value on the one or more dates; (Okuda Page 4 Lines 23- 32 FIG. 2 shows an example of the actual values of the gas delivery amount, the air temperature, the water temperature, and the humidity stored in the actual value storage unit 10. Here, in addition to year / month / sunday, a flag for holidays and special days can be set. As special days, New Year, Obon, Golden Week, etc., which are considered to differ greatly in gas hourly delivery from weekdays and holidays, are assumed. In addition, Sunday to Saturday correspond to numerical values 1 to 7, respectively the meteorological data input unit 11 receives an input of a predicted value of meteorological data for each unit time on the prediction target day. FIG. 3 shows an example of a weather data input reception screen. A prediction target date input field for inputting a date for predicting the gas hourly delivery amount, a prediction execution button, a predicted temperature display field for displaying a predicted temperature for each unit time, a predicted water temperature display field for displaying a predicted water temperature, and 
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Utsumi’s sample data of the same day as the prediction target period is evaluated as strong correlation and the index value showing the timeliness is “1” in the case of the sample data of the same day as the prediction target period and “0” in the case of sample data of the other days and in addition to year / month / sunday, a flag for holidays and special days of Okuda as both are analogous art which teach solutions to identifying a model used for a calculation operation of a prediction value of a prediction target at an arbitrary time within the prediction target period, a prediction value of a maximum value or a minimum value in an arbitrary period within the prediction target period, or a prediction value of an integration value to be the correction data, using the demand result information 406 and the attribute result information 311as taught in Utsumi ¶89-94, 100 and have a prediction target date input field for inputting a date for predicting the gas hourly delivery amount, a prediction execution button, a predicted temperature display field for displaying a predicted temperature for each unit time, a predicted water temperature display field for displaying a predicted water temperature, and a predicted humidity are displayed as taught in Okuda Page 4 Lines 23- 32.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140052421 A1
SYSTEM AND METHOD FOR WATER DISTRIBUTION MODELLING
Allen; Michael et al.
US 20200286105 A1
Demand Forecasting System with Improved Process for Adapting Forecasts to Varying Time Slots
Joseph; Thomas et al.
US 20200074570 A1
METHODS AND SYSTEMS FOR MANAGING AND PREDICTING UTILITY CONSUMPTION
YU; JIA YUAN et al.
US 20200006946 A1
RANDOM VARIABLE GENERATION FOR STOCHASTIC ECONOMIC OPTIMIZATION OF ELECTRICAL SYSTEMS, AND RELATED SYSTEMS, APPARATUSES, AND METHODS
Fife; John Michael et al.
JP 5560518 B2
TITLE NOT AVAILABLE
Kohei Okuda
KR 101575735 B1
MAXIMUM LOAD FORCAST METHOD AND SYSTEM FOR LUNAR NEW YEARS HOLIDAYS AND KOREAN THANKSGIVING HOLIDAYS CONSIDERING CAPACITY USAGE RATIO
Gyeong-Hui Jeon et al.
US 20190370832 A1
Prediction System and Prediction Method
UTSUMI; Masato et al.
US 20200210920 A1
Machine Learning System for Demand Forecasting With Improved Date Alignment
Joseph; Thomas et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        3/2/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623